DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on June 17, 2021, which has been entered.

Objections to Amendments – Formalities
The claim amendments filed on June 17, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety. 

The patent claims are not amended properly because new claims 15-78 are not underlined in their entirety.

The claim amendments filed on June 17, 2021 are objected to as failing to comply with 37 CFR 1.173(e), which requires an explanation of the support in the disclosure of the patent for the changes made to the claims.

The remarks filed on June 17, 2021 include only a general allegation of support along with a citation of several drawing figures and several portions of the patent’s disclosure. This fails to comply with 37 CFR 1.173(e) because it does not provide any specific correlation between each of the limitations recited in new claims 15-78 and the cited figures and disclosure portions.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 


Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,369,649 B2, which issued from US Application No. 14/817,283. The “original disclosure” is the disclosure of Application No. 14/817,283 as filed on August 4, 2015. Any subject matter added to the disclosure (including the claims) during the prosecution of either Application No. 14/817,283 or the instant reissue application does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Present Examination
The preliminary amendment filed in the instant application on June 17, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

New claim 15 recites “at least one positive polarity auxiliary switch on a positive polarity transition auxiliary path” (ll. 8-9) and “at least one negative polarity auxiliary switch on a negative polarity transition auxiliary path” (ll. 13-14). Due to the use of “at least one”, this subject matter encompasses plural “positive polarity auxiliary” switches and plural “negative polarity auxiliary” switches. However, such subject matter does not find support in the original disclosure. The embodiments of Figs. 2 and 4A-7C have one positive polarity auxiliary switch 214 and one negative polarity auxiliary switch 213. The embodiment of Figs. 8-9C is disclosed as having switches 811-814 and 818, but none of these switches are identified in the patent’s disclosure as being either a positive polarity auxiliary switch or a negative polarity auxiliary switch. The embodiment of Figs. 10-11C is disclosed as having switches 1011-1016 and 1020, but none of these switches are identified in the patent’s disclosure as being either a positive polarity auxiliary switch or a negative polarity auxiliary switch. While Figs. 10-11C have similarities to Figs. 2 and 4A-4C, they are disclosed as a distinct embodiment (e.g., full-bridge vs. half-bridge topology). Thus, the identification of one positive polarity auxiliary switch 214 and one negative polarity auxiliary switch 213 in Fig. 2 cannot be relied upon to overcome the lack of an identification of plural positive polarity auxiliary switches and plural negative polarity auxiliary switches in Figs. 10-11C.

New claim 15 recites “the superposition element configured to charge by current flow through the positive polarity transition auxiliary path as part of the output current transitioning from a positive polarity to a negative polarity, and the superposition element configured to charge by current flow through the negative polarity transition auxiliary path as part of the output current transitioning from a negative polarity to a positive polarity” (ll. 17-21). However, such subject matter does not find support in the original disclosure. The embodiment of Figs. 2 and 4A-4C is disclosed as having one transition auxiliary path 424 (see Figs. 4A and 4B) via which the superposition capacitor 221 is charged. The embodiment of Figs. 5A-5B is disclosed as having one transition auxiliary path 524 (see Figs. 5A and 5B) via which the superposition capacitor 221 is charged. The embodiment of Figs. 6-7B is disclosed as having one transition auxiliary path 724 (see Figs. 7A and 7B) via which the superposition capacitor 221 is charged. With respect to the embodiment of Figs. 8-9C, the current paths illustrated in Figs. 9A-9C are not identified in the patent’s disclosure as including both a positive polarity transition auxiliary path and a negative polarity transition auxiliary path. Figs. 9A and 9C appear to show one transition auxiliary path similar to the path 424 (Figs. 4A-4B), 524 (Figs. 5A-5B), 724 (Figs. 7A-7B). With respect to the embodiment of Figs. 10-11C, the current paths illustrated in Figs. 11A-11C are not identified in the patent’s disclosure as including both a positive polarity transition auxiliary path and a negative polarity transition auxiliary path. Figs. 11A and 11C appear to show one transition auxiliary path similar to the path 424 (Figs. 4A-4B), 524 (Figs. 5A-5B), 724 (Figs. 7A-7B). While Figs. 8-9C and Figs. 10-11C have similarities to Figs. 2 and 4A-7C, they are disclosed as distinct embodiments (e.g., full-bridge vs. half-bridge topology). Thus, the identification of one transition auxiliary path 424 (Figs. 4A-4B), 524 (Figs. 5A-5B), 724 (Figs. 7A-7B) cannot be relied upon to overcome the lack of an identification of both a positive polarity transition auxiliary path and a negative polarity transition auxiliary path in either Figs. 8-9C or Figs. 10-11C.

New claims 23, 39, 55 and 71 recite “the superposition element charging source comprises a constant current source”. However, such subject matter does not find support in the original disclosure. According to col. 5, ll. 21-28, the superposition element can be connected directly across a background current source and a background inductor, with the background inductor functioning to charge the superposition element. According to col. 10, ll. 12-18, a low regulated current flows from the constant (background) current source 216 through the inductor 215 to store energy in the inductor. According to col. 11, l. 65 to col. 12, l. 1, the superposition conductor 221 is charged by current flowing through a transition current auxiliary path 424. Thus, according to the original disclosure, (a) the constant current source 216 supplies current to the inductor 215 to store energy in the inductor, and (b) the superposition conductor 221 is charged by the inductor 215 via current flowing through the transition current auxiliary path 424. This disclosure does not provide support for the newly claimed requirement of a superposition element charging source that comprises the constant current source 216.

New claims 27, 43, 59 and 75 recite “the superposition element charging source comprises a chopper regulator”, and new claims 30, 46, 62 and 78 recite “a chopper regulator for charging the superposition element”. However, such subject matter does not find support in the original disclosure. According to col. 8, ll. 64-67, the constant current source 216 may be a chopper buck regulator. However, as explained above, the disclosure does not provide support for the newly claimed requirement of a superposition element charging source that comprises the constant current source 216. Further, the claim term “chopper regulator” is broader than the disclosed term “chopper buck regulator” and, therefore, the fully scope of the term “chopper regulator” is not supported by the original disclosure.

New claim 29 recites “first and second positive polarity auxiliary switches on the positive polarity transition auxiliary path, and first and second negative polarity auxiliary switches on the negative polarity transition auxiliary path”. However, such subject matter does not find support in the original disclosure. As explained above, the disclosure does not provide support for (a) plural positive polarity auxiliary switches and plural negative polarity auxiliary switches, or (b) both a positive polarity transition auxiliary path and a negative polarity transition auxiliary path.

New claim 31 recites “at least one positive polarity auxiliary switch associated with a polarity transition auxiliary path” (ll. 8-9) and “at least one negative polarity auxiliary switch associated with the polarity transition auxiliary path” (ll. 13-14). Due to the use of “at least one”, this subject matter encompasses plural “positive polarity auxiliary” switches and plural “negative polarity auxiliary” switches. However, as explained above, the disclosure does not provide support for plural positive polarity auxiliary switches and plural negative polarity auxiliary switches.

New claim 45 recites “first and second positive polarity auxiliary switches associated with the polarity transition auxiliary path, and first and second negative polarity auxiliary switches associated with the polarity transition auxiliary path”. However, as explained above, the disclosure does not provide support for plural positive polarity auxiliary switches and plural negative polarity auxiliary switches.

New claim 47 recites “at least one positive polarity auxiliary switch associated with an auxiliary path” (l. 8) and “at least one negative polarity auxiliary switch associated with the auxiliary path” (l. 12). Due to the use of “at least one”, this subject matter encompasses plural “positive polarity auxiliary” switches and plural “negative polarity auxiliary” switches. However, as explained above, the disclosure does not provide support for plural positive polarity auxiliary switches and plural negative polarity auxiliary switches.

New claim 61 recites “first and second positive polarity auxiliary switches associated with the auxiliary path, and first and second negative polarity auxiliary switches associated with the auxiliary path”. However, as explained above, the disclosure does not provide support for plural positive polarity auxiliary switches and plural negative polarity auxiliary switches.

New claim 63 recites “at least one positive polarity auxiliary switch on a positive polarity current auxiliary path” (ll. 8-9) and “at least one negative polarity auxiliary switch on a negative polarity current auxiliary path” (ll. 13-14). Due to the use of “at least one”, this subject matter encompasses plural “positive polarity auxiliary” switches and plural “negative polarity auxiliary” switches. However, as explained above, the disclosure does not provide support for plural positive polarity auxiliary switches and plural negative polarity auxiliary switches.

New claim 77 recites “first and second positive polarity auxiliary switches on the positive polarity current auxiliary path, and first and second negative polarity auxiliary switches on the negative polarity current auxiliary path”. However, as explained above, the disclosure does not provide support for plural positive polarity auxiliary switches and plural negative polarity auxiliary switches.

For these reasons, the amendment filed June 17, 2021 violates the prohibition of new matter under 35 USC 132(a) and 35 USC 251(a). 

Applicant is required to cancel the new matter in the reply to this Office Action.

Reissue Oath/Declaration
The Application Data Sheet (ADS) filed on June 17, 2021 is objected to because the residence and mailing address data provided for the three inventors contradicts the residence and mailing address data provided in the Reissue Application Declaration by the Inventor (Form PTO/AIA /05) filed on the same date. Since the declaration was executed by the inventors, it is presumed that they provided and attested to accurate residence and mailing address data. However, the ADS data controls for the purposes of the USPTO’s official records, including the Filing Receipt mailed on June 22, 2021. If the data provided in the ADS is incorrect, then a corrected ADS is required.

Establishing Ownership
This application is objected to under 37 CFR 1.172(a) as the assignee has not properly established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The assignee’s ownership interest is established by:
filing in the reissue application evidence of a chain of title from the original owner to the assignee, or 
specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). 
The submission with respect to (a) and (b) to establish ownership must be signed by a party authorized to act on behalf of the assignee. See MPEP 1410.01.

The Statement under 37 CFR 3.73(c) (Form PTO/AIA /96) was filed on June 17, 2021 does not properly establish the assignee’s ownership interest in the patent for which reissue is being requested. Note that the second line of the form identifies the statement as pertaining to the Application “Herewith” filed “Herewith”, i.e., the instant reissue Application No. 17/350,546 filed on June 17, 2021. Instead, the statement must be identified as pertaining to Patent No. “10,369,649 B2” issued on “August 6, 2019”.

An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.

Reissue Oath/Declaration
The Reissue Application Declaration by the Inventor (Form PTO/AIA /05) filed on June 17, 2021 is defective because it was not properly executed. When an S-signature is made using a commercial platform such as DocuSign, forward slashes must appear before and after the signed name when the S-signature is not actually handwritten, e.g., the S-signature is made using a style/font supplied by the commercial platform (as opposed to a graphic representation of a signature that is actually handwritten using a stylus). See 37 CFR 1.4 and MPEP 502.02.

In the reissue declaration filed on June 17, 2021, the signature of the second-named inventor constitutes a proper graphic representation of a handwritten signature. However, the S-signatures of the first-named and third-named inventors are improper because forward slashes do not appear before and after the signed name made using a style/font supplied by a commercial platform.

The reissue declaration filed on June 17, 2021 is also defective because it fails to specifically identify at least one error which constitutes the proper basis for reissue. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

In the present case, the reissue declaration identifies the error in the patent as the unnecessary limitation of the polarity change “to a negative to positive polarity change in the output current”. This does not constitute a proper error which can serve as the basis for reissue because the omission of the identified limitation is barred by the recapture rule. See the further explanation in GROUND 3 below.

Further, as noted above, the residence and mailing address data provided for the three inventors in the reissue declaration contradicts the residence and mailing address data provided in the ADS filed on the same date. If the data provided in the declaration is incorrect, then the declaration is also defective for that reason.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-78 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 15-78 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Dependent claims are included in the rejection because of their dependencies.

GROUND 3:  Claims 15-78 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The recapture rule is applied as a three-step process: 
Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1: New claims 15-78 of the instant reissue application are broader in scope than original patent claims 1-14 at least because:
The requirement of “an independent discharge control switch on an independent discharge control current path” appears in independent patent claims 1 and 11, but does not appear in new claims 15-78.
The requirement that “the independent discharge control switch is operatively connected to the superposition element to control the discharge of the stored energy through the independent discharge control current path to the welding path” appears in independent patent claim 1, but does not appear in new claims 15-78.
The requirement that “the independent discharge control switch is operatively connected to the superposition capacitor to control the discharge of the stored energy through the independent discharge control current path to the welding path” appears in independent patent claim 11, but does not appear in new claims 15-78.
The requirement that “the superposition element discharges once per polarity cycle in response to the polarity change in the output current, and the polarity change is a negative to positive polarity change in the output current” appears in independent patent claim 1, but does not appear in new claims 15-78. Rather, new claims 15-18, 20-34, 36-50, 52-66 and 68-78 allow for more than one discharge of the superposition element per polarity cycle and do not restrict the discharge occurrence to a negative to positive polarity change in the output current. Further, new claims 19, 35, 51 and 67 explicitly require plural discharges per polarity cycle, including a discharge in response to a positive to negative polarity change.
The requirement that “the superposition capacitor discharges once per polarity cycle in response to the polarity change in the output current, and the polarity change is a negative to positive polarity change in the output current” appears in independent patent claims 7 and 11, but does not appear in new claims 15-78. See the related explanation above with respect to the independent patent claim 1.

Step 2: During the original prosecution (Application No. 14/817,283), the previous examiner issued a First Action Interview Pilot Program Pre-Interview Communication (mailed October 2, 2018) indicating that originally filed claims 1-20 were considered to be unpatentable under 35 USC 102(a)(1) over US Patent No. 5,710,696 to Reynolds. In response, applicant filed proposed amendments on October 17, 2018 that added limitations to original independent claim 1 and that included new claims 21 and 22 adding alternative limitations to original claim 1, all of which were intended to limit the scope of the claims in order to define over the Reynolds patent. 
Following discussion of the proposed amendments in an interview that resulted in agreement as to patentable subject matter (see the Applicant-Initiated Interview Summary mailed on January 23, 2019), applicant filed an amendment on December 10, 2018 in which (a) claim 1 was amended as proposed on October 17, 2018, (b) new independent claims 21 and 25 were filed that corresponded exactly to new claims 21 and 22 proposed on October 17, 2018, and (c) new dependent claims 22-24 and 26-28 are included. In the attorney arguments accompanying the December 10, 2018 amendment, applicant argued that:
Independent claims 1, 21 and 25 were patentable because the Reynolds patent fails to teach the required superposition element/capacitor.
Independent claims 1 and 25 were patentable because the Reynolds patent fails to teach the newly claimed requirement that the independent discharge control switch is operatively connected to the superposition element/capacitor to control the discharge of the stored energy through the independent discharge control current path to the welding path.
Independent claims 1, 21 and 25 were patentable because the Reynolds patent fails to teach the newly claimed requirement that the superposition element/ capacitor discharges once per polarity cycle in response to the polarity change in the output current, and the polarity change is a negative to positive polarity change in the output current.
In response to the December 10, 2018 amendment, the previous examiner agreed that applicant’s amendments and arguments overcame the cited prior art, as evidenced by the issuance of the Notice of Allowability on March 27, 2019.
Accordingly, during the original prosecution, applicant surrendered original claim 1, which allowed for more than one discharge of the superposition element per polarity cycle and did not restrict the discharge occurrence to a negative to positive polarity change in the output current. In making this surrender, applicant chose to limit the claims to a discharge once per polarity cycle in response to a negative to positive polarity change in order to secure allowance. For these reasons, the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.

Step 3: First, the reissue claims must be compared to any claims canceled or amended during prosecution of the original application. It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art. See In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
	In this case, reissue claims 15-78 violate the recapture rule because they are broader in scope than the surrendered version of claim 1 (i.e., claim 1 as originally filed in Application No. 14/817,283) due to the omission of the limitation “an independent discharge control switch on an independent discharge control current path”. While reissue claims 15-78 may be narrower in other respects, they are broader than the surrendered version of claim 1 in at least this one respect.
Second, it must be determined whether the reissue claims omit or broaden any limitation that was added or argued during the original prosecution to overcome prior art. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. See Pannu v. Storz Instruments Inc., 258 F.3d at 1371-72, 59 USPQ2d at 1600. However, if the patentee modifies the added or argued limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue. See In re Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4
In this case, reissue claims 15-78 violate the recapture rule because they omit the requirement of a discharge once per polarity cycle in response to a negative to positive polarity change and, instead, allow for more than one discharge of the superposition element per polarity cycle while failing to restrict the discharge occurrence to a negative to positive polarity change in the output current. As explained above, applicant surrendered claims encompassing the broader scope of reissue claims 15-78, choosing to limit the claims to a discharge once per polarity cycle in response to a negative to positive polarity change in order to secure allowance.

For the above reasons, claims 15-78 of the instant reissue application improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4: Claims 15-78 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Dependent claims are included in the rejection because of their dependencies.

GROUND 5: Claims 1-78 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably provide enablement for the entire scope of the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” Nevertheless, not everything necessary to practice the invention need be disclosed; all that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP 2164.08.

Claim 1 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path and a polarity transition auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), “on a negative polarity current auxiliary path and the polarity transition auxiliary path” (ll. 13-14), and “on an independent discharge control current path” (ll. 15-16). In only limiting each of the switches to be on a generic “path”, the scope of the claim encompasses any and all possible circuit arrangements that define some type of “path” on which the switch is arranged, and the possibilities for defining such a “path” are seemingly endless. In contrast, the specification is only enabling for the specific embodiments illustrated in Figs. 2 and 4A-11C. Thus, the specification is not enabling for the unduly broad scope of the claim.

Claims 1, 15, 31, 47 and 63 recite a generic “superposition element” (claim 1, l. 18; claim 15, l. 16; claim 31, l. 16; claim 47, l. 15; claim 63, l. 16). While this term appears in the specification, the specification only identifies one example of such an “element”, i.e., a superposition capacitor. See col. 3, ll. 42-44. In broadly reciting a superposition “element”, the scope of the claim encompasses any and all possible elements capable of providing a superposition function. In contrast, the specification is only enabling for the use of a superposition capacitor. No alternatives to such a capacitor are identified nor is their operation explained. Thus, the specification is not enabling for the unduly broad scope of the claim.

Claims 1, 7, 11, 15, 31, 47 and 63 recite “a controller that controls operations of at least one of the plurality of switches” (claim 1, l. 17; claim 7, l. 14; claim 11, l. 16; claim 15, l. 15; claim 31, l. 15; claim 47, l. 14; claim 63, l. 15). Due to the use of the term “at least one of”, the scope of the claim encompasses any and all possible control systems that include a controller that controls one switch and another element(s) that controls the remaining switches (or even manual control of the remaining switches). In contrast, the specification is only enabling for the specific embodiments illustrated in Figs. 2 and 4A-11C, all of which rely upon a single controller to control all of the switches. No other control system arrangements are disclosed nor is their operation explained. Thus, the specification is not enabling for the unduly broad scope of the claim.

Claims 1, 7, 11, 15, 31, 47 and 63 generically recite “the superposition element configured to charge…” (claim 1, l. 19; claim 15, l. 17; claim 31, l. 17; claim 47, l. 16; claim 63, l. 17) or “the superposition capacitor configured to charge…” (claim 7, l. 16; claim 11, l. 18). In broadly requiring that the superposition element/capacitor is “configured to charge”, without reciting any structure for producing that intended result, the scope of the claim encompasses any and all possible elements and any and all possible circuit arrangements capable of charging the superposition element/capacitor. In contrast, the specification is only enabling for the use of a circuit arrangement in which the superposition element/capacitor is connected directly across a background/constant current source and a background inductor, with the background inductor functioning to charge the superposition element. See col. 5, ll. 21-28; col. 10, ll. 12-18. No alternative charging elements or circuit arrangements are identified nor is their operation explained. Thus, the specification is not enabling for the unduly broad scope of the claim due to the failure to claim at least the use of an inductor for accomplishing the claimed charging function.

Claims 3, 9, 13, 17, 33, 49 and 65 recite “the common active snubber circuit includes at least a diode and a capacitor”. Due to the use of the term “at least”, the scope of the claim encompasses any and all possible circuit arrangements that include a diode and capacitor, and the possibilities for defining such a circuit arrangement including additional components (beyond the recited diode and capacitor) are seemingly endless. In contrast, the specification is only enabling for a common active snubber circuit having a diode and capacitor. No additional circuit elements are identified nor is their operation explained. Thus, the specification is not enabling for the unduly broad scope of the claim.

Claim 4 recites “all of the positive polarity current auxiliary path, negative polarity current auxiliary path, and polarity transition auxiliary path include an inductor”. Due to the use of the phrase “all of”, the scope of the claim encompasses plural inductors, i.e., one for each of the recited paths. In contrast, the specification is only enabling for a circuit having one inductor. No circuit arrangements with plural inductors are disclosed nor is their operation explained. Thus, the specification is not enabling for the unduly broad scope of the claim.

Claim 7 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path” (l. 8), “on a negative polarity current main path” (l. 9), and “on a negative polarity current auxiliary path” (l. 12). For the reasons given above, the specification is not enabling for the unduly broad scope of the claim.

Claim 11 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path” (l. 8), “on a negative polarity current main path” (l. 9), “on a negative polarity current auxiliary path” (l. 12), and “on an independent discharge control current path” (ll. 14-15). For the reasons given above, the specification is not enabling for the unduly broad scope of the claim.

Claim 15 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity transition auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), and “on a negative polarity transition auxiliary path” (ll. 13-14). For the reasons given above, the specification is not enabling for the unduly broad scope of the claim.

Claim 31 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “associated with a polarity transition auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), and “associated with the polarity transition auxiliary path” (ll. 13-14). In only limiting each of the switches to be on a generic “path”, or even more broadly “associated with” such a generic “path”, the scope of the claim encompasses any and all possible circuit arrangements that define some type of “path” on which the switch is arranged and/or with which the switch is associated, and the possibilities for defining such a “path” are seemingly endless. In contrast, the specification is only enabling for the specific embodiments illustrated in Figs. 2 and 4A-11C. Thus, the specification is not enabling for the unduly broad scope of the claim.

Claim 47 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “associated with an auxiliary path” (l. 8), “on a negative polarity current main path” (l. 9), and “associated with the auxiliary path” (l. 12). For the reasons given above, the specification is not enabling for the unduly broad scope of the claim.

Claim 63 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), and “on a negative polarity current auxiliary path” (ll. 13-14). For the reasons given above, the specification is not enabling for the unduly broad scope of the claim.

Dependent claims are included in this rejection because of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6:  Claims 1-78 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path and a polarity transition auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), “on a negative polarity current auxiliary path and the polarity transition auxiliary path” (ll. 13-14), and “on an independent discharge control current path” (ll. 15-16). In only limiting each of the switches to be on a generic “path”, the scope of the claim encompasses any and all possible circuit arrangements that define some type of “path” on which the switch is arranged, and the possibilities for defining such a “path” are seemingly endless. As a result, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded. 

Claim 1 recites “a positive polarity auxiliary switch on…a polarity transition auxiliary path” (ll. 8-9) and “a negative polarity auxiliary switch on…the polarity transition auxiliary path” (ll. 13-14). The embodiment of Figs. 2 and 4A-4C is disclosed as having a transition auxiliary path 424 (see Figs. 4A and 4B) via which the superposition capacitor 221 is charged. However, as shown in Figs. 4A and 4B, the positive polarity auxiliary switch 214 is not on the transition auxiliary path 424. The same is true of the transition auxiliary path 524 shown in Figs. 5A and 5B, and the transition auxiliary path 724 shown in Figs. 7A and 7B. It is unclear exactly how the transition auxiliary path is defined in the embodiments of Figs. 8-9C and Figs. 10-11C since such an explanation is not provided in the specification. Based on the circuit illustrations in Figs. 8-9C and 10-11C, it appears that the transition auxiliary path is constructed in a manner that is similar to that of the earlier embodiments (though it is impossible to make any conclusion with absolute certainty). Thus, the claim is indefinite because it defines the invention in a manner that is inconsistent with the description provided in the specification.

In claims 1, 7 and 11, the term “the welding path from the workpiece to the electrode” (claim 1, ll. 11-12; claim 7, ll. 10-11; claim 11, ll. 10-11) lacks antecedent basis and is inconsistent with the previous term “a welding path from an electrode to a workpiece” (ll. 6-7 of each claim). A “path” from a first element to a second element is not inherently the same as a “path” from the second element to the first element.

Claims 1, 15, 31, 47 and 63 recite a generic “superposition element” (claim 1, l. 18; claim 15, l. 16; claim 31, l. 16; claim 47, l. 15; claim 63, l. 16). While this term appears in the specification, the specification only identifies one example of such an “element”, i.e., a superposition capacitor. See col. 3, ll. 42-44. In broadly reciting a superposition “element”, the scope of the claim encompasses any and all possible elements capable of providing a superposition function. In contrast, the specification only describes the use of a superposition capacitor. No alternatives to such a capacitor are identified nor is their operation explained. As a result, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit elements are encompassed by the claim and which are excluded.

Claims 1, 7, 11, 15, 31, 47 and 63 recite “a controller that controls operations of at least one of the plurality of switches” (claim 1, l. 17; claim 7, l. 14; claim 11, l. 16; claim 15, l. 15; claim 31, l. 15; claim 47, l. 14; claim 63, l. 15). Due to the use of the term “at least one of”, the scope of the claim encompasses any and all possible control systems that include a controller that controls one switch and another element(s) that controls the remaining switches (or even manual control of the remaining switches). In contrast, the specification only describes the use of a single controller to control all of the switches. No other control system arrangements are disclosed nor is their operation explained. As a result, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which control system arrangements are encompassed by the claim and which are excluded. Further, the disclosed invention requires active control of all of the claimed switches in order to function as intended/properly. Thus, due to the failure to require that all of the switches are controlled by some control element, the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.

Claims 1, 7, 11, 15, 31, 47 and 63 generically recite “the superposition element configured to charge…” (claim 1, l. 19; claim 15, l. 17; claim 31, l. 17; claim 47, l. 16; claim 63, l. 17) or “the superposition capacitor configured to charge…” (claim 7, l. 16; claim 11, l. 18). In broadly requiring that the superposition element/capacitor is “configured to charge”, without reciting any structure for producing that intended result, the scope of the claim encompasses any and all possible elements and any and all possible circuit arrangements capable of charging the superposition element/capacitor. In contrast, the specification only describes the use of a circuit arrangement in which the superposition element/capacitor is connected directly across a background/constant current source and a background inductor, with the background inductor functioning to charge the superposition element. See col. 5, ll. 21-28; col. 10, ll. 12-18. No alternative charging elements or circuit arrangements are identified nor is their operation explained. As a result, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit elements are encompassed by the claim and which are excluded. Further, due to the failure to claim at least the use of an inductor for accomplishing the claimed charging function, the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.

Claims 3, 9, 13, 17, 33, 49 and 65 recite “the common active snubber circuit includes at least a diode and a capacitor”. Due to the use of the term “at least”, the scope of the claim encompasses any and all possible circuit arrangements that include a diode and capacitor, and the possibilities for defining such a circuit arrangement including additional components (beyond the recited diode and capacitor) are seemingly endless. As a result, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded.

Claim 4 recites “all of the positive polarity current auxiliary path, negative polarity current auxiliary path, and polarity transition auxiliary path include an inductor”. Due to the use of the phrase “all of”, the scope of the claim encompasses plural inductors, i.e., one for each of the recited paths. In contrast, the specification only describes circuits having one inductor. No circuit arrangements with plural inductors are disclosed nor is their operation explained. As a result, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit elements are encompassed by the claim and which are excluded. Further, the claim is indefinite because it defines the invention in a manner that is inconsistent with the description provided in the specification.

Claim 6 recites “the superposition element discharges to an independent discharge control path”, but prior claim 1 already requires “an independent discharge control switch on an independent discharge control current path” (claim 1, ll. 15-16). It is unclear how the “independent discharge control path” introduced in claim 6 relates to the “independent discharge control current path” of claim 1. The re-introduction of such a path in claim 6 inaccurately suggests that the invention includes two such paths. Further, since with the independent discharge control switch is previously defined as functioning “to control the discharge of the stored energy through the independent discharge control current path to the welding path” (claim 1, ll. 21-23), it is unclear how the limitation of claim 6 differs from the requirements of claim 1 and further limits claim 1.

Claim 7 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path” (l. 8), “on a negative polarity current main path” (l. 9), and “on a negative polarity current auxiliary path” (l. 12). For the reasons given above, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded.

Claim 11 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path” (l. 8), “on a negative polarity current main path” (l. 9), “on a negative polarity current auxiliary path” (l. 12), and “on an independent discharge control current path” (ll. 14-15). For the reasons given above, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded.

Claim 15 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity transition auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), and “on a negative polarity transition auxiliary path” (ll. 13-14). For the reasons given above, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded.

In claims 15 and 20, the term “the polarity change” (claim 15, l. 23; claim 20, l. 1) is indefinite because plural “polarity changes” (claim 15, ll. 16-17) are previously recited. Is the singular term “the polarity change” intended to encompass all of the “polarity changes”? Or does it encompass only one polarity change? If only one is encompassed, which one of the plural changes does this term refer to?

Claim 31 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “associated with a polarity transition auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), and “associated with the polarity transition auxiliary path” (ll. 13-14). In only limiting each of the switches to be on a generic “path”, or even more broadly “associated with” such a generic “path”, the scope of the claim encompasses any and all possible circuit arrangements that define some type of “path” on which the switch is arranged and/or with which the switch is associated, and the possibilities for defining such a “path” are seemingly endless. As a result, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded. 

Claim 31 recites “at least one positive polarity auxiliary switch associated with a polarity transition auxiliary path” (ll. 8-9) and “at least one negative polarity auxiliary switch associated with the polarity transition auxiliary path” (ll. 13-14). The embodiment of Figs. 2 and 4A-4C is disclosed as having a transition auxiliary path 424 (see Figs. 4A and 4B) via which the superposition capacitor 221 is charged. However, as shown in Figs. 4A and 4B, the positive polarity auxiliary switch 214 is not on the transition auxiliary path 424 nor is directly “associated with” the transition auxiliary path 424. The same is true of the transition auxiliary path 524 shown in Figs. 5A and 5B, and the transition auxiliary path 724 shown in Figs. 7A and 7B. It is unclear exactly how the transition auxiliary path is defined in the embodiments of Figs. 8-9C and Figs. 10-11C since such an explanation is not provided in the specification. Based on the circuit illustrations in Figs. 8-9C and 10-11C, it appears that the transition auxiliary path is constructed in a manner that is similar to that of the earlier embodiments (though it is impossible to make any conclusion with absolute certainty). Thus, the claim is indefinite because it defines the invention in a manner that is inconsistent with the description provided in the specification.

In claims 31, 45, 47 and 61, the phrase “associated with” (claim 31, ll. 8 and 13; claim 45, ll. 3 and 5; claim 47, ll. 8 and 12; claim 61, ll. 3 and 5) is so broad that it fails to define any meaningful structural relationship. It is unclear which structural relationships are encompassed by this broad terminology and which are excluded.

Claim 47 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “associated with an auxiliary path” (l. 8), “on a negative polarity current main path” (l. 9), and “associated with the auxiliary path” (l. 12). For the reasons given above, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded.

Claim 63 requires a plurality of switches, which are generically defined in the claim as being “on a positive polarity current main path” (l. 5), “on a positive polarity current auxiliary path” (ll. 8-9), “on a negative polarity current main path” (l. 10), and “on a negative polarity current auxiliary path” (ll. 13-14). For the reasons given above, the claim scope is unduly broad such that it is impossible to ascertain with any clarity exactly which circuit arrangements are encompassed by the claim and which are excluded.

Dependent claims are included in this rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Karino et al.”
US Publication No. 2005/0109749 A1

“Koprivnak et al. ‘006”
US Publication No. 2014/0203006A1

“Koprivnak et al. ‘331”
US Publication No. 2014/0131331A1

“Koprivnak et al. ‘340”
US Patent No. 9,656,340 B2

“Koprivnak et al. ‘471”
US Patent No. 9,114,471 B2

“Koprivnak et al. ‘823”
US Patent No. 9,138,823 B2

“Koprivnak et al. ‘989”
US Publication No. 2014/0083989 A1

“Madsen”
US Patent No. 8,299,398 B2

“Manthe”
US Patent No. 6,801,443 B2

“Migatronic”
DE Publication No. 201 14 660 U1 (with translation)

“Reynolds et al.”
US Patent No. 5,710,696

“Umeda et al.”
JP Publication No. 2010-240682 A (with translation)



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 7:  Claims 7-10, 15-18, 20-22, 28, 31-34, 36-38, 44, 47-50, 52-54, 60, 63-66, 68-70 and 76 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by Madsen.
With respect to independent claims 7, 15, 31, 47 and 63 and dependent claims 21, 28, 37, 44, 53, 60, 69 and 76, Madsen discloses a system, comprising:
A welding power conversion circuit 12 and associated transformer TX1 configured to convert an input current to an output current. See Fig. 1; col. 4, ll. 16-37; col. 4, l. 48 to col. 5, l. 18.
A positive polarity main switch Z2 on a positive polarity current main path that includes a welding path from an electrode 28 to a workpiece 30, and a negative polarity main switch Z1 on a negative polarity current main path that includes a welding path from the workpiece 30 to the electrode 28. See Fig. 1; col. 4, ll. 38-46; col. 5, ll. 19-48; col. 5, l. 62 to col. 6, l. 5; col. 6, ll. 37-47.
A positive polarity auxiliary switch Z3 on a positive polarity current auxiliary path (that includes main switch Z1 and superposition capacitor C1), and a negative polarity auxiliary switch Z4 on a negative polarity current auxiliary path (that includes main switch Z2 and superposition capacitor C2). See Fig. 1; col. 5, ll. 49-61; col. 6, ll. 13-36; col. 6, l. 66 to col. 7, l. 10.
A controller that controls operations of the switches Z1-Z4. See the controller 21 in Fig. 1, which is discussed at col. 4, ll. 26-28 and 61-67. Further, the switches Z1-Z4 are described as being switched on and off, which indicates the presence of a controller. See col. 5, ll. 62-67; col. 6, ll. 4-5, 13-15, 30-34, 37-42 and 46-47; col. 6, l. 66 to col. 7, l. 1; col. 7, ll. 4-9. Further, switches Z3, Z4 are described at col. 8, ll. 57-59 as “controlled switches (transistors)”, and switches Z1, Z2 have essentially the same construction and function.
A superposition capacitor C1 or C2 configured to (a) discharge stored energy in response to a polarity change in the output current, and (b) charge by current flow through a polarity transition auxiliary path (that includes diodes D1, D3 for capacitor C1 or diodes D2, D4 for capacitor C2). See Fig. 1; col. 5, ll. 49-61; col. 6, ll. 4-34; col. 6, l. 46 to col. 7, l. 42.
With respect to independent claim 7 and dependent claims 20, 36, 52 and 68, the superposition capacitor C2 discharges once per polarity cycle in response to a negative to positive polarity change in the output current. While the separate superposition capacitor C1 discharges once per polarity cycle in response to a positive to negative polarity change, this is not precluded by claim 7.
With respect to independent claim 15, the definition of the positive and negative polarity auxiliary switches as being on positive and negative polarity “transition” auxiliary paths as opposed to positive and negative polarity “current” auxiliary paths (see claim 7) does not differentiate the claim from the above discussed teachings of the prior art. With respect to claim 15, the superposition element C1 is configured to charge by current flow through the positive polarity transition auxiliary path as part of the output current transitioning from a positive polarity to a negative polarity, and the superposition element C2 is configured to charge by current flow through the negative polarity transition auxiliary path as part of the output current transitioning from a negative polarity to a positive polarity. While claim 15 only recites “a superposition element”, it does not preclude the use of two superposition elements.
With respect to independent claim 31, the definition of the positive and negative polarity auxiliary switches as being associated with a polarity “transition” auxiliary path as opposed to positive and negative polarity “current” auxiliary paths (see claim 7) does not differentiate the claim from the above discussed teachings of the prior art. 
With respect to dependent claims 8, 9, 16, 17, 32, 33, 48, 49, 64 and 65, the positive and negative polarity auxiliary switches Z3, Z4 and their positive and negative polarity current auxiliary paths are part of a common active snubber (i.e., clamp) circuit 26 that includes the diodes D1-D4 and the superposition capacitors C1, C2. See col. 5, ll. 49-61; col. 7, ll. 30-42.
With respect to dependent claims 10, 18, 34, 50 and 66, the superposition capacitors C1, C2 charge during a “deadtime” associated with the polarity change. See the transition period between about 9.00 ms and 9.05 ms in Fig. 4, during which the capacitor C2 charges and discharges. This can be considered to be a “deadtime” as broadly required.
With respect to dependent claims 22, 38, 54 and 70, the power conversion circuit 12 and associated transformer TX1 constitutes a charging source for the superposition capacitors C1, C2. Further, the snubber (i.e., clamp) circuit 26 constitutes such a charging source.

GROUND 8:  Claims 7, 10, 15, 18, 20-23, 25, 28, 31, 34, 36-39, 41, 44, 47, 50, 52-55, 57, 60, 63, 66, 68-71, 73 and 76 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by Umeda et al.
With respect to independent claims 7, 15, 31, 47 and 63 and dependent claims 21, 28, 37, 44, 53, 60, 69 and 76, Umeda et al. discloses a system, comprising:
A welding power conversion circuit 2-4 configured to convert an input current to an output current. See Fig. 1; the paragraph spanning pp. 2-31.
Two positive polarity main switches 6, 7 on a positive polarity current main path that includes a welding path from an electrode 12 to a workpiece 14, and two negative polarity main switches 8, 9 on a negative polarity current main path that includes a welding path from the workpiece 14 to the electrode 12. See Figs. 1-3; the paragraph spanning pp. 2-3.
A positive polarity auxiliary switch 153 on a positive polarity current auxiliary path (that includes superposition capacitor 152 and resistor 154), and a negative polarity auxiliary switch 163 on a negative polarity current auxiliary path (that includes superposition capacitor 162 and resistor 164). See Figs. 1-3; the second and third paragraphs on p. 3.
A controller 18 that controls operations of the switches 6-9, 153, 163. See Figs. 2-3; the fourth through ninth paragraphs on p. 3.
A superposition capacitor 152 or 162 configured to (a) discharge stored energy in response to a polarity change in the output current, and (b) charge by current flow through a polarity transition auxiliary path (that includes power supply 151 for capacitor 152 or power supply 161 for capacitor 162). See Figs. 1-3; the second paragraph on p. 3 through the second paragraph on p. 4.
With respect to independent claim 7 and dependent claims 20, 36, 52 and 68, the superposition capacitor 162 discharges once per polarity cycle in response to a negative to positive polarity change in the output current. While the separate superposition capacitor 152 discharges once per polarity cycle in response to a positive to negative polarity change, this is not precluded by claim 7.
With respect to independent claim 15, the definition of the positive and negative polarity auxiliary switches as being on positive and negative polarity “transition” auxiliary paths as opposed to positive and negative polarity “current” auxiliary paths (see claim 7) does not differentiate the claim from the above discussed teachings of the prior art. With respect to claim 15, the superposition element 152 is configured to charge by current flow through the positive polarity transition auxiliary path as part of the output current transitioning from a positive polarity to a negative polarity, and the superposition element 162 is configured to charge by current flow through the negative polarity transition auxiliary path as part of the output current transitioning from a negative polarity to a positive polarity. While claim 15 only recites “a superposition element”, it does not preclude the use of two superposition elements.
With respect to independent claim 31, the definition of the positive and negative polarity auxiliary switches as being associated with a polarity “transition” auxiliary path as opposed to positive and negative polarity “current” auxiliary paths (see claim 7) does not differentiate the claim from the above discussed teachings of the prior art. 
With respect to dependent claims 10, 18, 34, 50 and 66, the superposition capacitors 152, 162 charge during a “deadtime” associated with the polarity change. See the transition periods immediately following the on periods t1, t2 in Figs. 2-3. This can be considered to be a “deadtime” as broadly required.
With respect to dependent claims 22, 38, 54 and 70, the power conversion circuit 2-4 constitutes a charging source for the superposition capacitors 152, 162. Further, the power supply 151 (for capacitor 152) and the power supply 161 (for capacitor 162) each constitute such a charging source.
	With respect to dependent claims 23, 25, 39, 41, 55, 57, 71 and 73, the power supplies 151, 161 are voltage sources that are connected to the resistors 154, 164 to define constant current charging sources.

GROUND 9:  Claims 31-33, 35-38, 44, 47-49, 51-54 and 60 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by Manthe.
With respect to independent claims 31 and 47 and dependent claims 37, 44, 53 and 60, Manthe discloses a system, comprising:
A welding power conversion circuit 104 configured to convert an input current to an output current. See Figs. 1-2; col. 3, ll. 17-30 and 46-49.
Two positive polarity main switches 206, 209 on a positive polarity current main path that includes a welding path from an electrode (see “TO TORCH” in Fig. 2) to a workpiece (see “TO WORK” in Fig. 2), and two negative polarity main switches 207, 2082 on a negative polarity current main path that includes a welding path from the workpiece to the electrode. See Fig. 2; col. 3, l. 55 to col. 4, l. 5; col. 4, ll. 13-21.
A positive polarity auxiliary switch 218 on a positive polarity transition auxiliary path (that includes inductor 212, diode 220 and a branch leading “TO TORCH”), and a negative polarity auxiliary switch 219 on a negative polarity transition auxiliary path (that includes inductor 212, diode 220 and a branch leading “TO WORK”). See Fig. 2; col. 4, ll. 6-12 and 30-42.
A controller 108 that controls operations of the switches 206-209, 218, 219. See Fig. 1; col. 3, ll. 33-45; col. 3, l. 64 to col. 4, l. 5.
A superposition capacitor 210. See Fig. 2; col. 3, ll. 57-59. While the function of the superposition capacitor 210 is not described in detail, the skilled artisan would appreciate that it functions in a conventional manner by (a) discharging stored energy in response to a polarity change in the output current, and (b) charging by current flow through a polarity transition auxiliary path (that includes inductor 205 and/or a snubber circuit having snubber capacitor 215, diode 216, switch 213 and inductor 212).  Further, the snubber capacitor 215 functions as a superposition capacitor configured to (a) discharge stored energy in response to a polarity change in the output current, and (b) charge by current flow through a polarity transition auxiliary path (that includes inductor 205 and the snubber circuit having snubber capacitor 215, diode 216, switch 213 and inductor 212). See Fig. 2; col. 2, l. 62 to col. 3, l. 16; col. 4, ll. 6-41.
With respect to dependent claims 32, 33, 48 and 49, the positive and negative polarity auxiliary switches 218, 219 and their positive and negative polarity transition auxiliary paths are part of a common active snubber circuit that includes snubber capacitor 215, diode 216, switch 213 and inductor 212. See Fig. 2; col. 2, l. 62 to col. 3, l. 16; col. 4, ll. 6-41.
With respect to dependent claims 35, 36, 51 and 52, the snubber/superposition capacitor 215 discharges twice per polarity cycle, once as part of a positive to negative polarity change and once as part of a negative to positive polarity change. Such a dual discharge is not precluded by claims 36 and 52. Further, while the function of the superposition capacitor 210 is not described in detail, the skilled artisan would appreciate that it functions in a conventional manner by discharging twice per polarity cycle since no structure is provided to limit the capacitor 210 to only one discharge per polarity cycle.
With respect to dependent claims 38 and 54, the power conversion circuit 104 constitutes a charging source for the superposition capacitor 210. 

GROUND 10:  Claims 10, 18, 34, 50 and 66 (as best understood) are rejected under 35 U.S.C. 103 as obvious over Madsen in view of Migatronic.
See GROUND 7 for a detailed discussion of Madsen.
With respect to claims 10, 18, 34, 50 and 66, Madsen fails to explicitly teach that one or both of the superposition capacitors 152, 162 charge during a “deadtime” associated with a polarity change. 
Migatronic teaches a superposition capacitor C configured to (a) discharge stored energy in response to a polarity change in the output current, and (b) charge by current flow through a polarity transition auxiliary path defined by a charging circuit 4. See Figs. 1-2; ¶¶ 0036-0045, 0047, 0049-0051. As shown in Fig. 2d, the output/arc current undergoes a deadtime associated with each polarity change. See, for example, the deadtime immediately following 2,00 ms in Fig. 2d, and the deadtime preceding 6,00 ms. As shown in Fig. 2c, the output/arc voltage spikes (by discharge of the superposition capacitor C) immediately following the deadtime (during which the superposition capacitor C has charged). Thus, Migatronic shows that it was conventional to charge a superposition capacitor during a deadtime associated with a polarity change.
From the teachings of Migatronic, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Madsen by charging the superposition capacitors 152, 162 during a deadtime associated with the polarity changes because this facilitates the polarity reversal and arc reignition.

GROUND 11:  Claims 8, 9, 16, 17, 32, 33, 48, 49, 64 and 65 (as best understood) are rejected under 35 U.S.C. 103 as obvious over Umeda et al. in view of Manthe or Reynolds et al.
See GROUND 8 for a detailed discussion of Umeda et al.
With respect to claims 8, 9, 16, 17, 32, 33, 48, 49, 64 and 65, Umeda et al. fails to teach that the positive and negative polarity auxiliary switches 153, 163 and their positive and negative polarity current auxiliary paths are part of a common active snubber circuit that includes a diode and capacitor.
As explained in GROUND 9, Manthe teaches that the positive and negative polarity auxiliary switches 218, 219 and their positive and negative polarity transition auxiliary paths are part of a common active snubber circuit that includes snubber capacitor 215, diode 216, switch 213 and inductor 212. 
Reynolds et al. teaches polarity auxiliary switches Q2A, Q2B and respective polarity current auxiliary paths that are coupled to a common active snubber (i.e., clamp) circuit 121 that includes diodes D7-D10 and capacitor C4. See Fig. 4; col. 9, ll. 26-35; col. 11, l. 1 to col. 12, l. 27.
From the teachings of Manthe or Reynolds et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Umeda et al. by providing a common active snubber circuit having a diode and capacitor in order to achieve the known advantage of overvoltage protection.

GROUND 12:  Claims 24, 26, 27, 40, 42, 43, 56, 58, 59, 72, 74 and 75 (as best understood) are rejected under 35 U.S.C. 103 as obvious over Umeda et al.
See GROUND 8 for a detailed discussion of Umeda et al.
With respect to claims 24, 27, 40, 43, 56, 59, 72 and 75, Umeda et al. fails to teach the use of a chopper buck regulator for charging the superposition capacitors 152, 162. However, the skilled artisan would appreciate that a chopper buck regulator is one well-known type of power supply in the art of welding power supplies. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Umeda et al. by selecting a chopper buck regulator for charging the superposition capacitors, with such selection based on the known characteristics and advantages of chopper buck regulators. Further, the selection of a particular well-known power supply is generally recognized to be within the level of ordinary skill in the art.
With respect to claims 26, 42, 58 and 74, Umeda et al. fails to teach that the charging source (i.e., the power supplies 151, 161 and resistors 154, 164) provide a constant current of 2-10 amps. However, the skilled artisan would appreciate (a) the need to provide sufficient current for charging the superposition capacitors within the prescribed time, and (b) the advantage of minimizing the current used in charging the superposition capacitors to minimize the energy consumption. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Umeda et al. by selecting a constant current of 2-10 amps for charging the superposition capacitors within the required timeframe while minimizing power consumption. Further, the selection of a particular amperage is generally recognized to be within the level of ordinary skill in the art.

GROUND 13:  Claims 34 and 50 (as best understood) are rejected under 35 U.S.C. 103 as obvious over Manthe in view of Migatronic.
See GROUND 9 for a detailed discussion of Manthe.
With respect to claims 34 and 50, Manthe fails to teach that one or both of the superposition capacitors 210, 215 charge during a “deadtime” associated with a polarity change. 
See GROUND 10 for a detailed discussion of Migatronic.
From the teachings of Migatronic, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Manthe by charging the superposition capacitors 210, 215 during a deadtime associated with the polarity changes because this facilitates the polarity reversal and arc reignition.

GROUND 14:  Claims 1-78 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by Koprivnak et al. ‘006.
In Koprivnak et al. ‘006:
Fig. 1 is essentially the same as Fig. 1 of the instant application.
Figs. 2-3C are identical to Figs. 2-3C of the instant application.
Fig. 4 is similar to Fig. 10 of the instant application, but Fig. 4 lacks an independent discharge control path.
Fig. 6 is similar to Fig. 8 of the instant application, but Fig. 6 lacks an independent discharge control path.
Figs. 7A-8B are identical to Figs. 4A-5B of the instant application.
Figs. 9A-9C are identical to Figs. 7A-7C of the instant application. Thus, while lacking from Figs. 4 and 6, Figs. 9A-9C show an independent discharge control path.
Due to the common disclosure summarized above, Koprivnak et al. ‘006 anticipates claims 1-78 (as best understood).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

GROUND 15:  Claims 1-78 (as best understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 11, 15-20 and 22 of U.S. Patent No. 9,656,340 B2 (Koprivnak et al. ‘340) in view of Madsen, Umeda et al., Manthe and Migatronic.
In Koprivnak et al. ‘340:
Fig. 1 is essentially the same as Fig. 1 of the instant application.
Figs. 2-3C are identical to Figs. 2-3C of the instant application.
Fig. 4 is similar to Fig. 10 of the instant application, but Fig. 4 lacks an independent discharge control path.
Fig. 6 is similar to Fig. 8 of the instant application, but Fig. 6 lacks an independent discharge control path.
Figs. 7A-8B are identical to Figs. 4A-5B of the instant application.
Figs. 9A-9C are identical to Figs. 7A-7C of the instant application. Thus, while lacking from Figs. 4 and 6, Figs. 9A-9C show an independent discharge control path.
Due to the common disclosure summarized above, Koprivnak et al. ‘340 discloses the invention covered by claims 1-78 (as best understood) of the instant application. Further, at least claims 1-5, 10, 11, 15-20 and 22 of Koprivnak et al. ‘340 are directed to the same invention as claims 1-78 of the instant application. While claims 1, 15 and 22 of Koprivnak et al. ‘340 recite a bridge circuit and an arc regulation circuit (and, thus, are broader in scope in at least one respect than claims 1-78 of the instant application), the claimed bridge circuit and arc circuit encompass the switches required by claims 1-78 of the instant application. Further, claim 11 of Koprivnak et al. ‘006 recites “means for switching…” and “means for inducing a voltage…”, which invoke 35 USC 112(f) and, therefore, encompass the common disclosure summarized above.
	In addition, as explained in GROUNDS 7-10 above, Madsen, Umeda et al., Manthe and Migatronic teach subject matter that is required by claims 1-78 of the instant application and that is not explicitly required by the claims of Koprivnak et al. ‘340.

GROUND 16:  Claims 1-78 are rejected on the ground of nonstatutory double patenting over claims 1-5, 10, 11, 15-20 and 22 of U.S. Patent No. 9,656,340 B2 (Koprivnak et al. ‘340) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. See the further explanation in GROUND 15 above.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP 804.

Specification
The specification is objected to because:
At col. 12, l. 61, “capacitor 212” should read “capacitor [212] 221”.
At col. 13, ll. 31-41, the description of the bottom half of Fig. 5B should mention reference number “598” (shown in Fig. 5B) in order to comply with 37 CFR 1.84(p)(5).
At col. 14, ll. 32-33, “negative polarity current main path 742” should read “[negative polarity current] negative-to-positive transition main path 742”. See the similar “negative-to-positive transition main path 542” at col. 13, l. 38.
At col. 17, l. 31, “if FIG. 8” should read “[if] of FIG. [8] 10”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show the claimed constant current source comprising “a chopper buck regulator” (claims 24, 40, 56 and 72), “a voltage source and a resistor” (claims 25, 41, 57 and 73), or “a chopper regulator” (claims 27, 30, 43, 46, 59, 62, 75 and 78). These features must be shown or canceled from the claims. No new matter should be entered.

The drawings are objected to because:
Fig. 1 contains an unlabeled black box identified using reference number 180. When black boxes are used, they must be labeled with descriptive text. Empty black boxes could represent anything and, therefore, fail to provide a meaningful illustration of the structure represented thereby. Thus, Fig. 1 lacks sufficient detail necessary for an understanding thereof.
Figs. 2-5B and 7A-11C contain blurry lines and text. In the case of at least Figs. 9A-9C, some of the text is illegible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. 
Fig. 5B fails to comply with 37 CFR 1.84(p)(5) because it includes reference number “598”, which is not mentioned in the specification.
Fig. 7B fails to comply with 37 CFR 1.84(p)(3) because it includes reference characters (see what appears to be reference number “734”) that cross or mingle with the lines, which interferes with comprehension thereof.
In Fig. 7B, the occurrence of what appears to be reference number “734”, which is obscured by the dashed line between the upper and lower portions of the figure, is inaccurate. Note that proper occurrence of reference number “734” in the upper portion of the figure.
In the lower portion of Fig. 9A, the switches 812, 813, 822 (refer to Fig. 8) are inaccurately labeled as “OFF” even though current is illustrated as flowing therethrough.
In the upper portion of Fig. 9C, the switches 811, 814, 822 (refer to Fig. 8) are inaccurately labeled as “OFF” even though current is illustrated as flowing therethrough.
Fig. 10 fails to comply with 37 CFR 1.84(p)(3) because it includes reference characters (see what appears to be reference numbers “191” and “192”) that cross or mingle with the lines, which interferes with comprehension thereof.
In the lower portion of Fig. 11A, the switches 1012, 1013, 1016, 1032 (refer to Fig. 10) are inaccurately labeled as “OFF” even though current is illustrated as flowing therethrough.
In the upper portion of Fig. 11C, the switches 1011, 1014, 1015, 1032 (refer to Fig. 10) are inaccurately labeled as “OFF” even though current is illustrated as flowing therethrough.

The objection to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

Karino et al. teaches a welding power conversion circuit including transistors 112a-112d in a full bridge arrangement, superposition capacitors 36, 50 provided in auxiliary current paths, and transistors 38, 54 for controlling the charging and discharging of the capacitors 36, 50. See Fig. 6.

In Koprivnak et al. ‘989:
Fig. 1 is substantially the same as Fig. 1 of the instant application.
Figs. 2-3C are the same as Figs. 2-3C of the instant application.
Fig. 4 is similar to Fig. 10 of the instant application.
Fig. 6 is similar to Fig. 8 of the instant application.

Koprivnak et al. ‘471 is the patent corresponding to Koprivnak et al. ‘989.

In Koprivnak et al. ‘331:
Fig. 1 is substantially the same as Fig. 1 of the instant application.
Figs. 2-3C are similar to Figs. 8-9C of the instant application.

Koprivnak et al. ‘823 is the patent corresponding to Koprivnak et al. ‘331.

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail3 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/WCD/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 Switch 208 appears to be mislabeled as “203” in Fig. 2.
        3 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.